UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7876



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONTE JAVON PITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-96-36-AW)


Submitted:   May 24, 2004                   Decided:   June 14, 2004


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Warren Bennett, Michael E. Lawlor, BENNETT AND LAWLOR, LLP,
Greenbelt, Maryland, for Appellant. Thomas M. DiBiagio, United
States Attorney, Bonnie S. Greenberg, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donte Javon Pitt appeals the district court’s order

denying   his   motion   to   modify   his   sentence   under   18   U.S.C.

§ 3582(c)(2) (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See United States v. Pitt, No. CR-96-36-AW (D.

Md. Nov. 13, 2003).       We deny Pitt’s motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 2 -